*585The plaintiff commenced this action, alleging, inter alia, that the offering plan for a condominium contained material misrepresentations upon which he relied in purchasing a condominium unit. In their fifth affirmative defense, the defendants alleged that the individual defendants could not be held personally liable as they were acting in their capacities as officers of the corporate defendants. The court erred in denying summary judgment dismissing this fifth affirmative defense. The certification of the offering plan, submitted by the plaintiff, demonstrates that the individual defendants executed the certification in their individual capacities. By doing so, the individual defendants thereby knowingly and intentionally advanced the alleged misrepresentations of the offering plan, and thus, can be held personally liable (see, Residential Bd. of Mgrs. v Union Sq.-14th St. Assocs., 190 AD2d 636). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.